OPINION — AG — IF THE ARKANSAS DEALER SECURES SAID LICENSE, THE EXPIRATION AND RENEWAL OF SAME SHOULD BE GOVERNED BY THE PROVISIONS OF 29 O.S.H. 824. IF HE SHIPS OR TRANSPORTS MINNOWS INTO THE STATE OF OKLAHOMA WITHOUT SECURING SAID LICENSE HE WOULD BE VIOLATING THE LAW AND SUBJECT TO THE PROVISIONS OF 29 O.S.H. 834. IF THIS SHOULD OCCUR, THE COUNTY ATTORNEY OF THE COUNTY WHERE THE VIOLATION OCCURS SHOULD BE CONTACTED AND A REQUEST MADE THAT A MISDEMEANOR CASE BE FILED. CITE: 29 O.S.H. 831 (OWEN J. WATTS)